Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated May 25, 2012

 

among

 

MOLYCORP, INC.,

 

THE GUARANTORS PARTY HERETO

 

and

 

MORGAN STANLEY & CO. LLC

CREDIT SUISSE SECURITIES (USA) LLC

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into
this 25th day of May, 2012, among Molycorp, Inc., a Delaware corporation (the
“Company”), each domestic subsidiary of the Company identified as a Guarantor on
the signature pages hereto (the “Guarantors”) and Morgan Stanley & Co. LLC and
Credit Suisse Securities (USA) LLC, as representatives of the several initial
purchasers listed in Schedule I to the Purchase Agreement referred to below
(collectively, the “Initial Purchasers”).

 

This Agreement is made pursuant to the Purchase Agreement dated May 18, 2012,
among the Company, the Guarantors and the Initial Purchasers (the “Purchase
Agreement”), which provides for the sale by the Company to the Initial
Purchasers of an aggregate of $650,000,000 principal amount of the Company’s 10%
Senior Secured Notes Due 2020 (the “Notes”).  The obligations of the Company
pursuant to the Notes are unconditionally guaranteed, jointly and severally, on
a secured basis (subject to certain exceptions) by the Guarantors (such
guarantees, the “Guarantees”, and the Notes together with the Guarantees, the
“Initial Securities”).  In order to induce the Initial Purchasers to enter into
the Purchase Agreement, the Company and the Guarantors have agreed to provide to
the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement.  The execution of this
Agreement is a condition to the closing of the transactions contemplated under
the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.             Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Closing Date” shall mean May 25, 2012.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Transfer Restricted Securities pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Exchange Securities” shall mean the 10% Senior Secured Notes due 2020 issued by
the Company and guaranteed by the Guarantors under the Indenture containing
terms identical to the Initial Securities (except that (i) interest thereon
shall accrue from the last date on which interest was paid on the Initial
Securities or, if no such interest has been paid, from May 25, 2012 and (ii) the
Exchange Securities will not contain restrictions on transfer or restrictive
legends), to be offered to Holders of Transfer Restricted Securities in exchange
for Transfer Restricted Securities pursuant to the Exchange Offer.

 

“Guarantors” has the meaning set forth in the preamble and shall also include
each Guarantor’s successors.

 

“Holder” shall mean the Initial Purchasers, for so long as they own any Transfer
Restricted Securities, and each of their successors, assigns and direct and
indirect transferees who become registered owners of Transfer Restricted
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holder” shall include Participating Broker-Dealers
(as defined in Section 4(a)).

 

“Indenture” shall mean the Indenture relating to the Initial Securities dated as
of May 25, 2012, among the Company, the Guarantors party thereto and Wells Fargo
Bank, National Association, as trustee, and as the same may be amended from time
to time in accordance with the terms thereof, and pursuant to which the Exchange
Securities shall be issued.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Transfer Restricted Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Transfer Restricted Securities is required hereunder, Transfer Restricted
Securities held by the Company or any of its affiliates (as such term is defined
in Rule 405 under the 1933 Act) (other than the Initial Purchasers or subsequent
Holders of Transfer Restricted Securities if such subsequent holders are deemed
to be such affiliates solely by reason of their holding of such Transfer

 

2

--------------------------------------------------------------------------------


 

Restricted Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage or amount.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, joint venture, an association, a trust or any other entity,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Transfer
Restricted Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
all material incorporated by reference therein.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation:  (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. (“FINRA”) registration and filing fees, (ii) all fees
and expenses incurred in connection with compliance with state securities or
blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any of the
Exchange Securities or Transfer Restricted Securities), (iii) all expenses of
any Persons in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the fees and disbursements of one counsel for the Holders (which counsel shall
be selected by the Majority Holders and which counsel may also be counsel for
the Initial Purchasers) and (viii) the fees and disbursements of the independent
public accountants of the Company, including the expenses of any special audits
or “comfort” letters required by or incident to such performance and compliance,
but excluding (A) fees and expenses of counsel to the Underwriters (other than
fees and expenses set forth in clause (ii) above) or the Holders,
(B) underwriting discounts and commissions and (C) transfer taxes, if any,
relating to the sale or disposition of Transfer Restricted Securities by a
Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Transfer
Restricted Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such Registration Statement, including post-

 

3

--------------------------------------------------------------------------------


 

effective amendments, in each case including the Prospectus contained therein,
all exhibits thereto and all material incorporated by reference therein.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(c) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors pursuant to the provisions of Section 2(c) of
this Agreement which covers all of the Transfer Restricted Securities (but no
other securities unless approved by the Holders whose Transfer Restricted
Securities are covered by such Shelf Registration Statement) on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Transfer Restricted Securities” means each Initial Security until (i) the date
on which such Initial Security is exchanged in the Exchange Offer by a person
other than a broker-dealer for an Exchange Security, (ii) following the exchange
by a broker-dealer in the Exchange Offer of an Initial Security for an Exchange
Security, the date on which such Exchange Security is sold to a purchaser who
receives from such broker-dealer on or prior to the date of such sale a copy of
the Prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which such Initial Security has been effectively registered under the
1933 Act and disposed of in accordance with the Shelf Registration Statement; or
(iv) the date on which such Initial Security shall cease to be outstanding.

 

“Trustee” shall mean the trustee with respect to the Initial Securities under
the Indenture and its successors.

 

“Underwriter” shall have the meaning set forth in Section 3 hereof.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Transfer Restricted Securities are sold to an Underwriter for
reoffering to the public.

 

2.         Registration Under the 1933 Act.

 

(a)           To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, the Company and the Guarantors shall
(i) prepare and within 180 days of the Closing Date, file with the SEC an
Exchange Offer Registration Statement with respect to an offer by the Company to
the Holders to exchange all of the Transfer

 

4

--------------------------------------------------------------------------------


 

Restricted Securities for Exchange Securities to be issued and delivered by the
Company and the Guarantors, (ii) use their respective commercially reasonable
efforts to have the Exchange Offer Registration Statement declared effective at
the earliest possible time and in any event within 270 days following the
Closing Date (the “Effectiveness Deadline”), (iii) use their respective
commercially reasonable efforts to (A) cause the Exchange Offer Registration
Statement to be effective continuously to the extent required under this
Agreement, (B) to keep each Exchange Offer open for a period (the “Exchange
Period”) of not less than 30 days and (C) cause the Exchange Offer to be
consummated no later than the 40th day after the Exchange Offer Registration
Statement is declared effective by the Commission (the “Consummation Deadline”).

 

(b)                                 The Company and the Guarantors shall
commence the Exchange Offer by sending the related Exchange Offer Prospectus and
accompanying documents to each Holder, through the common depositary for the
Transfer Restricted Securities or otherwise, stating, in addition to such other
disclosures as are required by applicable law:

 

(i)    that the Exchange Offer is being made pursuant to this Agreement and that
all Transfer Restricted Securities validly tendered and not validly withdrawn
will be accepted for exchange on the Exchange Dates (as defined below);

 

(ii)   the dates of acceptance for exchange (which shall be no earlier than the
close of business on the final day of the Exchange Period) (the “Exchange
Dates”);

 

(iii)  that any Transfer Restricted Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement;

 

(iv)  that Holders electing to have a Transfer Restricted Security exchanged
pursuant to the Exchange Offer will be required to surrender such Transfer
Restricted Security, together with the letters of transmittal and other
documents customarily required in connection with an exchange offer and
identified to the Holders, to the institution and at the address specified in
the notice prior to the close of business on the last Exchange Date; and

 

(v)   that Holders will be entitled to withdraw their election to exchange their
Transfer Restricted Securities in the Exchange Offer, not later than the close
of business on the last Exchange Date, by sending to the institution and at the
address specified in the notice a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount

 

5

--------------------------------------------------------------------------------


 

of Transfer Restricted Securities delivered for exchange and a statement that
such Holder is withdrawing, in whole or in part, such Holder’s election to have
such Transfer Restricted Securities exchanged.

 

As a condition to participating in the Exchange Offer, each Holder will be
required to represent to the Company and the Guarantors prior to the
consummation of the Exchange Offer (which representation may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
that (i) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (ii) at the time of the commencement of the
Exchange Offer it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities in
violation of the provisions of the 1933 Act, (iii) it is not an “affiliate”
(within the meaning of Rule 405 under the 1933 Act) of the Company or any
Guarantor and (iv) if such Holder is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Transfer Restricted Securities
that were acquired as a result of market-making or other trading activities,
then such Holder will deliver a Prospectus (or, to the extent permitted by law,
make available a Prospectus to purchasers) in connection with any resale of such
Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(i)        accept for exchange any and all Transfer Restricted Securities or
portions thereof validly tendered and not validly withdrawn pursuant to the
Exchange Offer; and

 

(ii)       deliver, or cause to be delivered, to the Trustee for cancellation
all Transfer Restricted Securities or portions thereof so accepted for exchange
by the Company and the Guarantors and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, through the common depositary for the
Exchange Securities or otherwise, Exchange Securities equal in principal amount
to the principal amount of the Transfer Restricted Securities surrendered by
such Holder.

 

The Company and the Guarantors shall comply in all material respects with the
applicable requirements of the 1933 Act, the 1934 Act and other applicable laws
and regulations in connection with the Exchange Offer.  The Exchange Offer shall
not be subject to any conditions, other than that (i) the Exchange Offer does
not violate applicable law or any applicable interpretation of the Staff of

 

6

--------------------------------------------------------------------------------


 

the SEC; (ii) no action or proceeding against the Company or the Guarantors
shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Company and the
Guarantors to proceed with the Exchange Offer, and no material adverse
development shall have occurred in any existing action or proceeding with
respect to the Company and the Guarantors and (iii) all governmental approvals
that the Company and the Guarantors deem necessary for the consummation of the
Exchange Offer shall have been obtained. Upon the request of the Initial
Purchasers, the Company and the Guarantors shall inform the Initial Purchasers
of the names and addresses of the Holders to whom the Exchange Offer is made,
and the Initial Purchasers shall have the right, subject to applicable law, to
contact such Holders and otherwise facilitate the tender of Transfer Restricted
Securities in the Exchange Offer.

 

(c)                                  If, (i) because of any change in applicable
law or in interpretations thereof by the Staff of the SEC, the Company and the
Guarantors are not permitted to effect the Exchange Offer as contemplated by
Section 2(a) hereof, (ii) the Exchange Offer is not consummated by the 270th day
after the Closing Date, (iii) any Initial Purchaser so requests with respect to
Initial Securities not eligible to be exchanged for Exchange Securities in the
Exchange Offer or (iv) a Holder is not eligible to participate in the Exchange
Offer or, in the case of any Holder (other than an exchanging broker-dealer)
that participates in the Exchange Offer and does not receive freely transferable
Exchange Securities on the date of the exchange and so requests, then in the
case of each of clauses (i) through (iv) (each such event a “Triggering Event”),
the Company and the Guarantors shall, at their cost:

 

(1)           file with the SEC a Shelf Registration Statement to register for
public resale the Transfer Restricted Securities held by any such Holder within
60 days after the earliest date on which a Triggering Event occurs;

 

(2)           use their respective commercially reasonable efforts to have such
Shelf Registration Statement declared effective (or be automatically effective)
no later than 120 days after the earliest date on which a Triggering Event
occurs; and

 

(3)           subject to Sections 2(g) and 3(f) hereof, use their respective
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective for a period of one year from the date the Shelf
Registration Statement is declared effective by the SEC (or is automatically
effective), or such shorter period that will terminate when all of the Transfer
Restricted Securities covered by the Shelf Registration Statement have been

 

7

--------------------------------------------------------------------------------


 

sold pursuant to the Shelf Registration Statement or cease to be outstanding. 
The Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company and the Guarantors for
such Shelf Registration Statement or by the 1933 Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder with respect to information relating to such Holder, and to use their
respective commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
practicable thereafter.  At the request of the Holders of Transfer Restricted
Securities, the Company and the Guarantors agree to furnish to the Holders of
Transfer Restricted Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC (other than any document
which amends or supplements such Shelf Registration Statement because it is
incorporated therein by reference).

 

(d)                                 The Company and the Guarantors shall pay all
Registration Expenses in connection with any registration required pursuant to
Section 2(a) and Section 2(c).  Each Holder shall pay all underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of such Holder’s Transfer Restricted Securities pursuant to any Shelf
Registration Statement.

 

(e)                                  An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof or a Shelf Registration Statement pursuant to
Section 2(c) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC (or is automatically effective); provided,
however, that, if, after it has been declared effective (or is automatically
effective), the offering of Transfer Restricted Securities pursuant to a Shelf
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective during the
period of such interference until the offering of Transfer Restricted Securities
pursuant to such Registration Statement may legally resume.

 

(f)                                   In the event that (i) the Company and the
Guarantors fail to file the Exchange Offer Registration Statement within 180
days of the Closing Date, (ii) the Company and the Guarantors fail to file a
Shelf Registration Statement within 60 days of the earliest occurrence of any
Triggering Event, (iii) the Exchange Offer Registration Statement is not
declared effective prior to the Effectiveness Deadline, (iv) the Shelf
Registration Statement is not declared effective (or is not automatically

 

8

--------------------------------------------------------------------------------


 

effective) on or prior to the 120th day following the earliest occurrence of any
Triggering Event, (v) the Exchange Offer is not consummated on or prior to the
Consummation Deadline or (vi) subject to Sections 2(g) and 3(f) hereof, a Shelf
Registration Statement applicable to such Transfer Restricted Securities is
declared effective (or is automatically effective) as required but thereafter
ceases to be effective or useable in connection with resales of the Transfer
Restricted Securities for more than 60 calendar days in the aggregate in any
twelve-month period (each such event referred to in clauses (i) through (vi), a
“Registration Default”), the Company and the Guarantors agree to pay additional
interest over and above the interest set forth in the title of the Initial
Securities (“Additional Interest”), payable in cash, on such Transfer Restricted
Securities from and including the date on which any Registration Default shall
occur to but excluding the date on which all such Registration Defaults have
been cured, at a rate of 0.25% per annum for the first 90-day period.  The
amount of Additional Interest shall increase by an additional 0.25% per annum
with respect to each subsequent 90-day period until all Registration Defaults
have been cured, up to a maximum amount of Additional Interest of 1.0% per
annum.  The Company and the Guarantors shall not be required to pay Additional
Interest for more than one Registration Default at any given time.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, the Company, upon notice to the Holders, may suspend the use of
the Prospectus included in any Shelf Registration Statement in the event that
and for a period of time (the “Blackout Period”) not to exceed an aggregate of
60 days in any twelve-month period if (1) the Board of Directors of the Company
determines that the disclosure of any event at such time could reasonably be
expected to have a material adverse effect on the business, operations or
prospects of the Company or the Guarantors or (2) the disclosure otherwise
relates to a material business transaction which has not been publicly disclosed
and the Board of Directors of the Company determines that any such disclosure
would jeopardize the success of such transaction; provided, that, upon the
termination of such Blackout Period, the Company promptly shall notify the
Holders that such Blackout Period has been terminated.

 

3.         Registration Procedures.

 

In connection with the obligations of the Company and the Guarantors with
respect to any Registration Statement pursuant to Section 2 hereof, the Company
shall as promptly as practicable and to the extent specified in this Agreement:

 

(a)                                 prepare and file with the SEC a Registration
Statement on the appropriate form under the 1933 Act, which form (x) shall be
selected by the Company and the Guarantors, (y) shall, in the case of a Shelf

 

9

--------------------------------------------------------------------------------


 

Registration, be available for the sale of the Transfer Restricted Securities by
the selling Holders thereof and (z) shall comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith, and to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the period
required pursuant to Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the 1933 Act;

 

(c)                                  to keep each Prospectus current during the
period described under Section 4(3) of, and Rule 174 under, the 1933 Act that is
applicable to transactions by brokers or dealers with respect to the Transfer
Restricted Securities or Exchange Securities;

 

(d)                                 in the case of a Shelf Registration, upon
written request, furnish to any Holder of Transfer Restricted Securities, to
counsel for the Initial Purchasers, to counsel for the Holders and to any
Underwriter of an Underwritten Offering of Transfer Restricted Securities, if
any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto (other than any
document which amends or supplements such Prospectus because it is incorporated
therein by reference) and such other documents as such Holder or Underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Transfer Restricted Securities; and the Company and the Guarantors
consent to the use of such Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the selling Holders of Transfer
Restricted Securities and any such Underwriters in connection with the offering
and sale of the Transfer Restricted Securities covered by and in the manner
described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;

 

(e)                                  use their respective commercially
reasonable efforts to register or qualify the Transfer Restricted Securities
under all applicable state securities or “blue sky” laws of such jurisdictions
as any Holder of Transfer Restricted Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC (or is automatically
effective), to cooperate with such Holders in connection with any filings
required to be made with the FINRA and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of the Transfer

 

10

--------------------------------------------------------------------------------


 

Restricted Securities owned by such Holder; provided, however, that neither the
Company nor the Guarantors shall be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (ii) file any
general consent to service of process or (iii) subject itself to taxation in any
such jurisdiction if it is not so subject;

 

(f)                                   in the case of a Shelf Registration,
notify each Holder of Transfer Restricted Securities, counsel for the Holders
and counsel for the Initial Purchasers promptly and, if requested by any such
Holder or counsel, confirm such notification in writing (i) when a Registration
Statement has become effective and when any post-effective amendment thereto has
been filed and becomes effective, (ii) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement
or Prospectus or for additional information after the Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if,
between the effective date of a Registration Statement and the closing of any
sale of Transfer Restricted Securities covered thereby, the representations and
warranties of the Company and the Guarantors contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to the offering cease to be true and correct in all material respects
or if the Company and the Guarantors receive any notification with respect to
the suspension of the qualification of the Transfer Restricted Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(v) of the happening of any event during the period a Shelf Registration
Statement is effective which makes any statement made in such Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading and (vi) of any
determination by the Company and the Guarantors that a post-effective amendment
to a Registration Statement would be appropriate;

 

(g)                                  use respective commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as promptly as practicable and provide prompt notice to
each Holder of the withdrawal of any such order;

 

(h)                                 in the case of a Shelf Registration, upon
written request, furnish to any Holder of Transfer Restricted Securities,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

 

11

--------------------------------------------------------------------------------


 

(i)                                     in the case of a Shelf Registration,
cooperate with the selling Holders of Transfer Restricted Securities to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends and enable such Transfer Restricted Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Transfer Restricted Securities;

 

(j)                                    in the case of a Shelf Registration, upon
the occurrence of any event contemplated by Section 3(f)(v) hereof (other than
as permitted by Section 2(g) hereof), use their respective commercially
reasonable efforts to prepare and file with the SEC a supplement or
post-effective amendment to a Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Transfer
Restricted Securities, such Registration Statement and the related Prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Company and the
Guarantors agree to notify the Holders to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and the Holders
hereby agree to suspend use of the Prospectus until the Company and the
Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission;

 

(k)                                 a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus (other than any document
which is to be incorporated by reference into a Registration Statement or a
Prospectus after initial filing of a Registration Statement), provide copies of
such document to the Initial Purchasers and their counsel (and, in the case of a
Shelf Registration Statement, the Holders and their counsel) and make such of
the representatives of the Company as shall be reasonably requested by the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders or their counsel) available for discussion of such
document, and shall not at any time file or make any amendment to the
Registration Statement, any Prospectus or any amendment of or supplement to a
Registration Statement or a Prospectus (other than any document which is to be
incorporated by reference into a Registration Statement or a Prospectus), of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders and their counsel) shall not have previously
been advised and furnished a copy or to which the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) shall reasonably object within two Business Days after receipt
thereof,

 

12

--------------------------------------------------------------------------------


 

unless the Company believes such Prospectus, amendment or supplement to a
Prospectus is required by applicable law;

 

(l)                                     obtain a CUSIP number for all Exchange
Securities or Transfer Restricted Securities, as the case may be, not later than
the effective date of a Registration Statement;

 

(m)                             cause the Indenture to be qualified under the
Trust Indenture Act of 1939, as amended (the “TIA”), in connection with the
registration of the Exchange Securities or Transfer Restricted Securities, as
the case may be, cooperate with the Trustee and the Holders to effect such
changes to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the TIA and execute, and use their respective
commercially reasonable efforts to cause the Trustee to execute, all documents
as may be required to effect such changes and all other forms and documents
required to be filed with the SEC to enable the Indenture to be so qualified in
a timely manner;

 

(n)                                 in the case of a Shelf Registration, make
available for inspection by a representative of the Holders of the Transfer
Restricted Securities, any Underwriter participating in any disposition pursuant
to such Shelf Registration Statement, and attorneys and accountants designated
by the Holders, at reasonable times and in a reasonable manner, all financial
and other records, pertinent documents and properties of the Company and the
Guarantors, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such representative, Underwriter, attorney or accountant in connection with a
Shelf Registration Statement; provided, however, that each such representative,
Underwriter, attorney or accountant shall enter into customary confidentiality
agreements;

 

(o)                                 use their respective commercially reasonable
efforts to cause the Exchange Securities or Transfer Restricted Securities, as
the case may be, to be rated by two nationally recognized statistical rating
organizations (as such term is defined in Section 3(a)(62) of the 1934 Act);

 

(p)                                 if reasonably requested by any Holder of
Transfer Restricted Securities covered by a Registration Statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein; and

 

(q)                                 in the case of a Shelf Registration, enter
into such customary agreements, including, but not limited to, an underwriting
agreement, and use commercially reasonable efforts to take all such other

 

13

--------------------------------------------------------------------------------


 

actions in connection therewith (including those reasonably requested by the
Holders of a majority of the Transfer Restricted Securities being sold) in order
to expedite or facilitate the disposition of such Transfer Restricted Securities
including, but not limited to, an Underwritten Offering and in such connection,
(i) to the extent possible, make such representations and warranties to the
Holders and any Underwriters of such Transfer Restricted Securities with respect
to the business of the Company, the Guarantors and their respective
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Company and the Guarantors (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders and such Underwriters and their respective counsel) addressed to each
selling Holder and Underwriter of Transfer Restricted Securities, covering the
matters customarily covered in opinions requested in underwritten offerings,
(iii) obtain “comfort” letters from the independent certified public accountants
of the Company (and, if necessary, any other certified public accountant of any
subsidiary of the Company, or of any business acquired by the Company for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each selling Holder and Underwriter of
Transfer Restricted Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Transfer Restricted Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to this clause (q) and to evidence
compliance with any customary conditions contained in an underwriting agreement.

 

In the case of a Shelf Registration Statement, the Company and the Guarantors
may require each Holder of Transfer Restricted Securities to furnish to the
Company such information regarding the Holder and the proposed distribution by
such Holder of such Transfer Restricted Securities as the Company and the
Guarantors may from time to time reasonably request in writing. The Company and
the Guarantors shall be entitled to refuse to include for registration the
Transfer Restricted Securities held by any Holder who fails to comply with such
request and provide the requested information after being given five Business
Days notice of such request to the extent such information is required by
applicable law to be included in the Shelf Registration Statement, and such
Holder shall not be entitled to Additional Interest pursuant to
Section 2(f) above.

 

14

--------------------------------------------------------------------------------


 

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company or any Guarantor of the happening of any
event of the kind described in Section 2(g) or Section 3(f)(iii), (v) or
(vi) hereof, such Holder will forthwith discontinue disposition of Transfer
Restricted Securities pursuant to a Registration Statement until the expiration
of the period specified in the notice given pursuant to Section 2(g) hereof or,
in the case of an event described in Section 3(f)(iii), (v) or (vi) hereof, such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(j) hereof, and, if so directed by the Company and the
Guarantors, such Holder will deliver to the Company (at the Company’s expense)
all copies in its possession, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities current at the time of receipt of such notice.  If the Company or any
Guarantor shall give any such notice to suspend the disposition of Transfer
Restricted Securities pursuant to a Registration Statement, the Company and the
Guarantors shall extend the period during which the Registration Statement shall
be maintained effective pursuant to this Agreement by the number of days during
the period from and including the date of the giving of such notice to and
including the date when the Holders shall have received copies of the
supplemented or amended Prospectus necessary to resume such dispositions.  In
the case of Section 3(f) hereof, the Company and any Guarantors may collectively
give any such notice only twice during any 365-day period and any such
suspensions may not exceed 30 days for each suspension and there may not be more
than two suspensions in effect during any 365-day period.

 

The Holders of Transfer Restricted Securities covered by a Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering.  In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Holders of a majority of the
Transfer Restricted Securities included in such offering. Such Holders shall be
responsible for all underwriting commissions and discounts in connection
therewith. No Holder of Transfer Restricted Securities may participate in any
Underwritten Offering unless such Holder (i) agrees to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that the Holders are
given five Business Days notice of such requests.

 

4.         Participation of Broker-Dealers in Exchange Offer.

 

(a)           The Staff of the SEC has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for securities that were acquired by such

 

15

--------------------------------------------------------------------------------


 

broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the 1933 Act in connection with resales of Exchange Securities for their
own accounts, so long as the Prospectus otherwise meets the requirements of the
1933 Act.

 

(b)                                 In light of the above, notwithstanding the
other provisions of this Agreement, the Company and the Guarantors agree that
the provisions of this Agreement as they relate to a Shelf Registration shall
also apply to an Exchange Offer Registration to the extent, and with such
reasonable modifications thereto as may be, reasonably requested by the Initial
Purchasers or by one or more Participating Broker-Dealers, in each case as
provided in clause 4(b)(ii) below, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above;
provided that:

 

(i)    the Company and the Guarantors shall not be required to amend or
supplement the Prospectus contained in the Exchange Offer Registration
Statement, as would otherwise be contemplated by Section 3(j), for a period
exceeding 90 days after the last Exchange Date (as such period may be extended
pursuant to the penultimate paragraph of Section 3 of this Agreement) and
Participating Broker-Dealers shall not be authorized by the Company or the
Guarantors to deliver and shall not deliver such Prospectus after such period in
connection with the resales contemplated by this Section 4; and

 

(ii)   the application of the Shelf Registration procedures set forth in
Section 3 of this Agreement to an Exchange Offer Registration, to the extent not
required by the positions of the Staff of the SEC or the 1933 Act and the
rules and regulations thereunder, will be in conformity with the reasonable
request to the Company and the Guarantors by the Initial Purchasers or with the
reasonable request in writing to the Company by one or more broker-dealers who
certify to the Initial

 

16

--------------------------------------------------------------------------------


 

Purchasers and the Company and the Guarantors in writing that they anticipate
that they will be Participating Broker-Dealers; and provided further that, in
connection with such application of the Shelf Registration procedures set forth
in Section 3 to an Exchange Offer Registration, each of the Company and the
Guarantors shall be obligated (x) to deal only with one entity representing the
Participating Broker-Dealers, which shall be Morgan Stanley & Co. LLC unless it
elects not to act as such representative, (y) to pay the reasonable fees and
expenses of only one counsel representing the Participating Broker-Dealers,
which shall be counsel to the Initial Purchasers unless such counsel elects not
to so act and (z) to cause to be delivered only one, if any, “comfort” letter
with respect to the Prospectus in the form existing on the last Exchange Date
and with respect to each subsequent amendment or supplement, if any, effected
during the period specified in clause 4(b)(i) above.

 

(c)                                  The Initial Purchasers shall have no
liability to the Company, the Guarantors or any Holder with respect to any
request that it may make pursuant to Section 4(b) above.

 

5.         Indemnification and Contribution.

 

(a)           The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless the Initial Purchasers, each Holder of Transfer
Restricted Securities included in any Registration Statement and each Person, if
any, who controls any Initial Purchaser or any such Holder within the meaning of
either Section 15 of the 1933 Act or Section 20 of the 1934 Act, or is under
common control with, or is controlled by, any Initial Purchaser or any such
Holder, from and against all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred by the
Initial Purchasers, any such Holder or any such controlling or affiliated Person
in connection with defending or investigating any such action or claim) caused
by any untrue statement or alleged untrue statement of a material fact contained
in such Registration Statement (or any amendment thereto) pursuant to which
Exchange Securities or Transfer Restricted Securities were registered under the
1933 Act, including all documents incorporated therein by reference, or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Company and the
Guarantors shall have furnished any amendments or supplements thereto) or in any
Preliminary Prospectus or “issuer free writing prospectus,” as defined in
Rule 433 of the 1933 Act (“Issuer FWP”), or caused by any omission or alleged

 

17

--------------------------------------------------------------------------------


 

omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to the Initial Purchasers or any Holder
furnished to the Company and the Guarantors in writing by Morgan Stanley & Co.
LLC or any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the 1933 Act and the 1934 Act) to the same extent as provided
above with respect to the indemnification of the Holders, if requested in
connection with any Registration Statement.

 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors, the Initial
Purchasers and the other selling Holders, and each of their respective
directors, officers who sign the Registration Statement and each Person, if any,
who controls the Company, the Guarantors, any Initial Purchasers and any other
selling Holder within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the foregoing indemnity from
the Company and the Guarantors to the Initial Purchasers and the Holders, but
only with reference to information relating to such Holder furnished to the
Company and the Guarantors in writing by such Holder expressly for use in any
Registration Statement (or any amendment thereto), any Prospectus (or any
amendment or supplement thereto) or Issuer FWP.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to either paragraph 5(a) or paragraph
5(b) above, such Person (the “indemnified party”) shall promptly notify the
Person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding.  In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and the indemnified party

 

18

--------------------------------------------------------------------------------


 

has reasonably concluded (based on the advice of counsel) that representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (A) the reasonable fees and expenses of
more than one separate firm (in addition to any local counsel) for the Initial
Purchasers and all Persons, if any, who control any Initial Purchaser within the
meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act,
(B) the fees and expenses of more than one separate firm (in addition to any
local counsel) for the Company, the Guarantors, their directors, their officers
who sign the Registration Statement and each Person, if any, who controls the
Company or the Guarantors within the meaning of either such Section and (C) the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all Holders and all Persons, if any, who control any Holders
within the meaning of either such Section, and that all such fees and expenses
shall be reimbursed as they are incurred.  In such case involving the Initial
Purchasers and Persons who control the Initial Purchasers, such firm shall be
designated in writing by Morgan Stanley & Co. LLC.  In such case involving the
Holders and such Persons who control Holders, such firm shall be designated in
writing by the Majority Holders.  In all other cases, such firm shall be
designated by the Company.  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent but, if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which such
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(d)                                 If the indemnification provided for in
paragraph (a) or paragraph (b) of this Section 5 is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then each indemnifying party under such
paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable

 

19

--------------------------------------------------------------------------------


 

considerations.  The relative fault of the Company, the Guarantors and the
Holders shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Holders’ respective obligations to contribute
pursuant to this Section 5(d) are several in proportion to the respective
principal amount of Transfer Restricted Securities of such Holder that were
registered pursuant to a Registration Statement.

 

(e)                                  The Company, the Guarantors and each Holder
agree that it would not be just or equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph 5(d) above.  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
paragraph 5(d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
 Notwithstanding the provisions of this Section 5, no Holder shall be required
to indemnify or contribute any amount in excess of the amount by which the total
price at which Transfer Restricted Securities were sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The remedies
provided for in this Section 5 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity. No party shall be liable for contribution except to the extent and
under such circumstances as such party would have been liable for
indemnification under this Section 5 if such indemnification were available or
enforceable under applicable law.

 

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company, the Guarantors, their officers or
directors or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of Transfer
Restricted Securities pursuant to a Shelf Registration Statement.

 

20

--------------------------------------------------------------------------------


 

6.         Miscellaneous.

 

(a)                                 No Inconsistent Agreements.  Neither the
Company nor the Guarantors has entered into, and on or after the date of this
Agreement will not enter into, any agreement which is inconsistent with the
rights granted to the Holders of Transfer Restricted Securities in this
Agreement or otherwise conflicts with the provisions hereof.  The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s or the
Guarantors’ other issued and outstanding securities under any such agreements.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and the Guarantors have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Transfer Restricted Securities affected by
such amendment, modification, supplement, waiver or consent, which may not be
unreasonably withheld; provided, however, that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Transfer Restricted
Securities unless consented to in writing by such Holder.

 

(c)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 6(c), which address initially is, with
respect to the Initial Purchasers, the address set forth in the Purchase
Agreement; and (i) if to the Company or the Guarantors, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c).

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to a courier guaranteeing overnight delivery.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

(d)                                 Successors and Assigns.  (i)  This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need

 

21

--------------------------------------------------------------------------------


 

for an express assignment, subsequent Holders; provided that nothing herein
shall be deemed to permit any assignment, transfer or other disposition of
Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture.  If any transferee of any Holder shall acquire
Transfer Restricted Securities, in any manner, whether by operation of law or
otherwise, such Transfer Restricted Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

 

(e)                                  Third Party Beneficiary.  The Holders shall
be third party beneficiaries to the agreements made hereunder among the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, and shall have the right to enforce such agreements directly to the extent
it deems such enforcement necessary or advisable to protect its rights or the
rights of Holders hereunder.

 

(f)                                   Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                  Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(h)                                 Governing Law.  This Agreement shall be
governed by the laws of the State of New York.

 

(i)                                     Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Molycorp, Inc.

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Molycorp Minerals, LLC

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Molycorp Metals & Alloys, Inc.

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

RCF IV Speedwagon Inc.

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

PP IV Mountain Pass Inc.

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

PP IV Mountain Pass II, Inc.

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

 

Name:

Mark A. Smith

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of
the date first above written:

 

MORGAN STANLEY & CO. LLC

CREDIT SUISSE SECURITIES (USA) LLC
as representatives of the Initial Purchasers

 

By: MORGAN STANLEY & CO. LLC

 

 

 

By:

/s/ Justin Kotzin

 

 

Name:

Justin Kotzin

 

Title:

Authorized Signatory

 

 

By: CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

By:

/s/ Paul D. Scherzer

 

 

Name:

Paul D. Scherzer

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------